NO. 07-02-0223-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JUNE 20, 2002

                         ______________________________


                            DONALD MOODY, APPELLANT

                                           V.

                  TDCJ DIRECTOR, GARY L. JOHNSON, APPELLEE


                       _________________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                  NO. 32,545; HONORABLE LEE WATERS, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Donald Moody seeks to appeal from the dismissal of his suit against Gary

L. Johnson, Director of the Institutional Division of the Texas Department of Criminal

Justice. Appellant is incarcerated in the Neil Unit. On April 1, 2002, appellant filed a

document entitled “Tort Claim Letter” with the District Clerk in Gray County. The document

sought review of appellant’s challenge to disciplinary action taken by officers and the
warden of the Neil Unit. The district court dismissed the suit the same day as frivolous

pursuant to Section 14.003 of the Texas Civil Practice and Remedies Code.


       On May 14, 2002, appellant filed a document entitled “Habeas Corpus Writ for

11.07 for notice on appeal.” The district clerk treated this document as a notice of appeal

and filed a clerk’s record in this court. Texas Rule of Appellate Procedure 26.1 mandates

that, unless extended by a motion for new trial, motion to modify, motion to reinstate, or

proper request for findings of fact and conclusions of law, a notice of appeal must be filed

within 30 days of the judgment or order appealed from. It is axiomatic that a notice of

appeal which complies with the requirements of Texas Rule of Appellate Procedure 26 is

essential to vest the court of appeals with jurisdiction. See Denton County v. Huther, 43
S.W.3d 665, 667 (Tex.App.--Fort Worth 2001, no pet.).           If an appeal is not timely

perfected, a court of appeals is not vested with jurisdiction and, consequently, can take no

action other than to dismiss the appeal. Id.


       Appellant’s notice of appeal was filed 44 days after the dismissal of his case.

Because it was not filed within the time permitted by Rule 26.1, we have no jurisdiction to

consider this appeal. Accordingly, the appeal is dismissed.


                                                   Per Curiam


Do not publish.




                                               2